DETAILED ACTION
	This is the first Office action on the merits of Application No. 17/202,013 filed on March 15, 2021.  Claims 1-20 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 17, 2021 and July 12, 2022 have filed been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “motor” recited in claim 15, line 2 and the “controller” and “one or more processors” recited in claim 15, line 15 must be shown or the features canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a feature that prevents rotation” in claim 4, line 4 which is believed to correspond to the structure described in paragraph [0054].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,966,024 (Baer).
Regarding claim 1, Baer discloses a brake (10) comprising: an input member (14) having a first contact surface (outer peripheral surface); a brake member (13, 41) having a brake surface (radially extending surface of 41); a brake pad (44) that is in contact with the brake surface of the brake member such that the brake pad opposes rotation of the brake member; a first wrap spring (15) having a first end (27) and a second end (24), wherein a first portion of the first wrap spring is proximate to the first end and is in contact with the first contact surface of the input member, and wherein a second portion of the first wrap spring is proximate to the second end and is in contact with the brake member (i.e. the outer peripheral surface of hub 13); and a first actuator (33, 34, 35), wherein the first actuator is operable for preventing an engaged mode of the first wrap spring (when coil 35 is energized as shown in Fig. 1) and for enabling the engaged mode of the first wrap spring (when the coil is deenergized as shown in Fig. 2), wherein preventing the engaged mode of the first wrap spring comprises preventing motion of the first end of the first wrap spring (as described in column 2, lines 25-27 tang 27 is rigidly connected to control element 30, and when coil 35 is energized the flange 33 on collar 30 is held in engagement with the stationary magnet core 34 as described in column 2, lines 40-44) such that the first portion of the first wrap spring does not engage with the first contact surface of the input member, and wherein enabling the engaged mode of the first wrap spring comprises allowing motion of the first end of the first wrap spring such that the first portion of the first wrap spring engages with the first contact surface of the input member (see column 2, lines 53-66), thereby mechanically coupling the input member to the brake member such that the brake pad opposes rotation of the input member (see column 3, lines 21-31).  
Regarding claim 2, the brake of Baer further comprises: a spring (46), wherein the spring applies a force between a mechanical ground (stationary housing 16) and the brake pad (44) to maintain the brake pad in contact with the brake surface such that the brake pad opposes rotation of the brake member (13, 41). See column 2, line 68 to column 3, line 16.  
Regarding claim 3, the first actuator (34, 35) preventing motion of the first end (27) of the first wrap spring (15) such that the first portion of the first wrap spring does not engage with the first contact surface of the input member (14) comprises the first actuator mechanically coupling the first end of the wrap spring to a mechanical ground, wherein the first end is prevented from rotating relative to the mechanical ground. That is, when coil 34 is energized the flange 33 on collar 30 is held in engagement with the stationary magnet core 34 as described in column 2, lines 25-27.  Since the first end 27 of the spring is fixed rigidly in hole 29 in the collar (column 2, lines 25-32), the first end of the spring is also prevented from rotating.
Regarding claim 4, the brake of Baer further comprises a stop collar (30), wherein the first actuator (33, 34, 35) mechanically coupling the first end (27) of the wrap spring (15) to the mechanical ground (16) comprises the first actuator mechanically coupling the stop collar to the mechanical ground (via frictional engagement of flange 33 with magnet core 34 which is fixed to stationary housing 16 by means of bracket 37 and pin 39, see column 2, lines 36-39), and wherein the stop collar includes a feature (hole 29, see column 2, lines 24-26) that prevents rotation of the first end of the first wrap spring in a first direction when the input member rotates in the first direction and the first actuator is mechanically coupling the stop collar to the mechanical ground.
Regarding claim 6, the first actuator comprises an electromagnetic clutch (electromagnetic winding 34, magnet core 34 and flange 33 which acts as an armature).  
Regarding claim 8, the second portion (left end near tang 25) of the first wrap spring (15) is rigidly attached to the brake member (via engagement of tang 25 with the hole 25 in hub 13).  See column 2, lines 24-26.  
Regarding claim 9, the second portion of the first wrap spring (15) is in contact with a contact surface (outer periphery of hub 13) of the brake member, and wherein enabling the engaged mode of the first wrap spring comprises allowing motion of the first end (27) of the first wrap spring such that the second portion of the first wrap spring engages with the contact surface of the brake member (see column 2, lines 54-67) thereby mechanically coupling the input member to the brake member such that the brake pad opposes rotation of the input member (see column 3, lines 21-31).

Claims 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2,001,762 (Blood).
Regarding claim 18, Blood discloses a clutch comprising: an input member (20) having a contact surface (inner peripheral surface); an output member (18); a wrap spring (19) having a first end (left end as viewed in the drawing figure) and a second end (right end as viewed in the drawing figure), wherein a first portion of the wrap spring is proximate to the first end and is in contact with the contact surface of the input member (see page 1, left column, lines 51-55), wherein a second portion of the wrap spring is proximate to the second end and is in contact with the output member (see page 1, right column, lines 1-8), wherein the first portion of the wrap spring is located within the contact surface of the input member (see page 1, left column, lines 51-53), and wherein rotation of the input member in a first direction when motion of the first end of the wrap spring relative to the input member is not prevented results in the first portion of the wrap spring engaging with the contact surface of the input member, thereby coupling the input member to the output member such that the output member receives, from the input member, a torque in the first direction.  See page 1, right column, lines 18-24.   
Regarding claim 19, the second (right side) portion of the wrap spring (19) is in contact with a contact surface (inner peripheral surface) of the output member (18), wherein the second portion of the wrap spring is located within the contact surface of the output member (see page 1, right column, lines 1-2), and wherein rotation of the input member (20) in a first direction when motion of the first end of the wrap spring relative to the input member is not prevented results in the second portion of the wrap spring engaging with the contact surface of the output member, thereby coupling the input member to the output member such that the output member receives, from the input member, a torque in the first direction. See page 1, right column, lines 18-24.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,966,024 (Baer) in view of U.S. Patent Application Publication No. 2019/0085913 (Koenig).
Regarding claim 5, Baer discloses the provision of an electromagnetic clutch for preventing and enabling the engaged mode of the wrap spring, but does not disclose the use of an electrostatic clutch for this purpose.  Koenig discloses a wrap spring clutch (600, see Figs. 5A and 5B) comprising an actuator comprising an electrolaminate ring 630 which, together with shaft 610, forms an electrostatic clutch for controlling the winding down of a wrap spring 640.  Koenig teaches (see paragraphs [0034]-[0037]) that the electrolaminate or electrostatic clutch has lower weight, is more compact and uses less power compared to electromagnetic clutches of the type disclosed by Baer.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute an electrostatic clutch of the type disclosed by Koenig for the electromagnetic clutch in Baer in order to realize the advantageous result of lower weight, compactness and low power consumption in view of the teaching of Koenig.  

Allowable Subject Matter
Claims 15-17 are allowed.
Claims 7, 10-14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094. The examiner can normally be reached Tuesday-Thursday from 11:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W. Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3656